Douglas, J.,
dissenting. This case was submitted to this court on October 28, 1995. Not until March 23, 1994, did we decide Springfield Local Bd. of Edn. v. Summit Cty. Bd. of Revision (1994), 68 Ohio St.3d 493, 628 N.E.2d 1365. It is hardly fair to say that “[w]e have previously disabused the BTA regarding its conclusion that ‘ * * * “the board [of revisiones finding of value is entitled to a presumption of validity,” ’ ” and then to cite, for that proposition, Springfield — a case that had not yet been decided by this court. Further, it is not unreasonable for the BTA to have reached, on this issue, the conclusion it did when the BTA had before it Alcan Aluminum Corp. v. Limbach (1989), 42 Ohio St.3d 121, 123, 537 N.E.2d 1302, 1304, where we said: “Absent a demonstration that the commissioner’s findings are clearly unreasonable or unlawful, they are presumptively valid.”
I also dissent on the merit finding of the majority. Time and again this court has said that: “The Board of Tax Appeals is not required to adopt the valuation fixed by any expert or witness * * * ”; “[t]he Board of Tax Appeals is vested with wide discretion in determining the weight to be given to evidence and the credibility of witnesses which come before the board * * * and “[t]he fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities, and this court will not disturb a decision of the Board of Tax Appeals with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * ” (Citations omitted.) Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraphs two, three and four of the syllabus.
The majority says with regard to the owner’s testimony that the BTA “ * * * should not have rejected it completely. * * * ” Just before that statement, the *576majority concedes that the owner’s “ * * * testimony, of course, is subject to the BTA’s determination of the appropriate weight to be accorded it. * * * ” That is exactly what the BTA did. It heard the evidence, evaluated it and found it not to be persuasive. For doing that, we now say the BTA was wrong.
I would affirm the decision of the BTA. Because the majority decides otherwise, I respectfully dissent.